Order denying appellant’s application for an order directing respondents, Seifert & Seifert, attorneys at law, to return to appellant certain papers which he previously delivered to them, affirmed, with ten dollars costs and disbursements. Respondents are not parties to the action, nor do they appear as attorneys for either party in the action, nor is it claimed they secured possession of the papers while acting as attorneys for the appellant or his testator. Lazansky, p. J.5 Carswell, Johnston, Adel and Taylor, JJ., concur.